DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Restriction/Election
Applicant’s election of Group II, claims 1-18 in the reply filed on 25 February 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claim 19 is withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 102 as being anticipated by the English translation of DE 102015219229 to Zacherl.
Regarding claims 1-4 and 10-13 Zacherl discloses providing a bond element (9) that can be copper [0019] that is bonded to a contact element (5) of copper [0028] directly (Fig. 1) by a green laser with a wavelength of 532 nm [0035], the bond element with a square, rectangular, or round shape [0002], the bond element severed/ending after connection to the bond element (Fig. 1), the width of the bond element arranged perpendicularly to a longitudinal direction of the bond element (Fig. 1), and the bond element still remaining after bonding (ie. not evaporated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zacherl in view of US 2010/0104928 to Nishino.
Regarding claims 1-18 Zacherl does not discuss the width of the bond element nor a battery. 
However, Nishino discloses laser bonding copper wire with a thickness less than 0.5 cm to adjacent battery pack contacts [0080-0082] (Fig. 1). 
The advantage of laser bonding copper wire with a thickness less than 0.5 cm to adjacent battery pack contacts is to obtain a desired resistance/current while forming an efficient power source. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Zacherl by utilizing laser bonding of copper wire with a thickness less than 0.5 cm to adjacent battery pack contacts a as in Nishino in order to obtain a desired resistance/current while forming an efficient power source.
Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zacherl in view of US 2015/0099152 to Bantel.
Regarding claims 1-7 and 10-13 Zacherl does not discuss a battery. 

The advantage of utilizing copper wires laser bonded to voltage taps of adjacent battery cells is to form an efficient power source.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Zacherl by utilizing copper wire and contacts of adjacent battery cells as the contact element(s) as in Bantel in order to form an efficient power source.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zacherl in view of US 2015/0099152 to Bantel and US 2015/0099152 to Bantel.
Regarding claims 14-18 Zacherl does not discuss the width of the bond element nor a battery.
However, Bantel, shows that it is known to use laser welding with bond elements and contacts on battery cells and discloses copper wires [0021] (15) laser bonded [0023] to voltage taps of adjacent battery cells (Fig. 1).
The advantage of utilizing copper wires laser bonded to voltage taps of adjacent battery cells is to form an efficient power source.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Zacherl by utilizing copper wire and contacts of adjacent battery cells as the contact element(s) as in Bantel in order to form an efficient power source.
Nishino discloses laser bonding copper wire with a thickness less than 0.5 cm to adjacent battery pack contacts [0080-0082] (Fig. 1). 
 obtain a desired resistance/current while forming an efficient power source. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Zacherl by utilizing laser bonding of copper wire with a thickness less than 0.5 cm to adjacent battery pack contacts a as in Nishino in order to obtain a desired resistance/current while forming an efficient power source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.